Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed February 16, 2022, where Applicant amended the claims and canceled claims 9 and 20. Claims 1-8,10-19 remain pending. 

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive.
Applicant argues that Milener does not teach that the status indicator is generated based on a risk level of a harmful link and the risk level is determined based on a second condition that is different from a first condition identifying harmfulness.
In reply, Firstly, the claims are given their broadest reasonable interpretation. In this case, the claims do not state “the risk level is determined based on a second condition that is different from a first condition identifying harmfulness”. It is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, and despite that, Milener teaches identifying a security threat level based on the content of the link, ie. a second condition (see at least paragraphs 169,175), and the second condition is different from the first, which is .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milener et al (US Publication 20160173523).
In reference to claim 1, Milener teaches an electronic device comprising:
a display; a processor; and a memory, wherein the memory stores instructions which, when executed (see at least paragraph 141), cause the processor to:
identify at least one harmful link among links corresponding to objects included in a web page, based on a first condition (see at least paragraphs 165,168, which teach identifying a harmful link based on the link being from an unknown provider); 
identify a risk level of each of the at least one identified harmful link, based on a second condition (see at least paragraphs 169,175, which teach identifying a security threat level based on the content of the link);

generate an indicator indicating harmfulness of the at least one identified harmful link based on the indicator configuration value (see at least paragraph 178, which teaches generating an indicator based on the results of the scanning where the indicator indicates harmfulness via colors etc); and
display the indicator on the at least one identified harmful link through the display (see at least paragraphs 178&180, which teaches displaying the indicator and the threat to the user).
In reference to claim 2, this is taught by Milener, see at least paragraphs 179,183, which teach adding a visual/graphical element to the link for indicating the security threat.
In reference to claim 10, this is taught by Milener, see at least paragraphs 177,179,180, which teach producing a data pattern based on the page and level of security threat, rendering the tree based on the security threat, and displaying the page and the specific threat to the user.
In reference to claim 11, this is taught by Milener, see at least paragraphs 141,151, which teach user accessing content and the system identifying security threats based on the access.
Claims 12,13 are slight variations of rejected claims 1,2,10,11 above, and are therefore rejected based on the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-6,14-17 rejected under 35 U.S.C. 103 as being unpatentable over Milener et al (US Publication 20160173523) in view of Maylor et al (US Publication 20200358798).
In reference to claim 3, Milener fails to explicitly teach the first condition comprising: whether a structure of a link corresponds to a structure designated according to a type of the link.
However, Maylor teaches mediating access to resources to protect from potential security threats (see Maylor, at least paragraph 2), and discloses analyzing URL structure and categorization to determine a threat (see Maylor, at least paragraph 85).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
In reference to claim 3, Maylor teaches mediating access to resources to protect from potential security threats (see Maylor, at least paragraph 2), and discloses comparing actual and previous link structures to determine a security threat (see Maylor, at least paragraphs 117,118).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
In reference to claim 5, Maylor discloses examining ASCII code values of a URL and whether they correspond to a Unicode range, and making a determination if the link is a threat (see Maylor, at least paragraph 7 lines 6-11 and paragraph 112 lines 1-3 & 39-42).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
In reference to claim 6, Maylor discloses examining ASCII code values of an email address and whether they correspond to a Unicode range, and making a determination if the link is a threat (see Maylor, at least paragraph 7 lines 11-18 and paragraph 112 lines 1-3 & 39-42).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Maylor for the purpose of mediating access to links and content to protect from potential security threats.
Claims 3-6 are slight variations of rejected claims 14-17 above, and are therefore rejected based on the same rationale.

Claims 7,8,18,19 rejected under 35 U.S.C. 103 as being unpatentable over Milener et al (US Publication 20160173523) in view of Baveja et al (US Patent 9070088).
In reference to claim 7, Milener fails to explicitly teach when the type of the link is a phone number type, examine whether a phone number corresponding to the link is valid, based on a phone number structure designated according to country, and determine whether the link is harmful. However, Baveja teaches determining trustworthiness based on metrics to determine a confidence in accuracy and validity (see Baveja, at least column 1 lines 23-36), and discloses analyzing extracted phone number data to determine validity of the number (see Baveja, at least column 10 lines 30-45 and column 12 lines 62-67).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Baveja for the purpose of determining trustworthiness of information based on metrics to determine a confidence in its accuracy and validity.
In reference to claim 8, Milener fails to explicitly teach when the type of the link is a phone number type, examine whether a street address corresponding to the link is valid, based on  country, and determine whether the link is harmful. However, Baveja teaches determining trustworthiness based on metrics to determine a confidence in accuracy and validity (see Baveja, at least column 1 lines 23-36), and discloses analyzing extracted street address data to determine validity of the street address (see Baveja, at least column 10 lines 30-45 and column 12 lines 62-67).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Milener based on the teachings of Baveja for the purpose of determining trustworthiness of information based on metrics to determine a confidence in its accuracy and validity.
Claims 18,19 are slight variations of rejected claims 7,8 above, and are therefore rejected based on the same rationale.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
March 22, 2022